Citation Nr: 1048291	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, as secondary to the service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for erectile dysfunction, 
as secondary to the service-connected diabetes mellitus, type II.

7.  Entitlement to special monthly compensation for loss of use 
of a creative organ.

8.  Entitlement to an initial compensable rating for residuals of 
a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Chicago, 
Illinois, which, in relevant part, denied service connection for 
peripheral neuropathy of the upper extremities, hypertension, 
PTSD, bilateral hearing loss, tinnitus, and erectile dysfunction; 
denied special monthly compensation for loss of use of a creative 
organ; and granted service connection for a status post operative 
right inguinal hernia (0%).  

Additionally, the Veteran appealed the RO's July 2006 during of 
service connection for diabetes mellitus, type II, and for 
peripheral neuropathy of his lower extremities.  During the 
current appeal, and specifically in a January 2008 rating action, 
the RO granted service connection diabetes mellitus, type II 
(20%); peripheral neuropathy of the right lower extremity (10%); 
and peripheral neuropathy of the left lower extremity (10%).  
These awards of service connection constitute complete grants of 
those benefits sought on appeal.  Further, the Veteran has not 
disagreed with disability ratings, or effective dates, assigned 
to those now service-connected disabilities.  Where an appealed 
claim for service connection is granted during the pendency of 
the appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the disability 
or the effective date of service connection.  Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues 
have been resolved and are not currently in appellate status 
before the Board at this time.  

In the January 2008 substantive appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In May 
2009, however, the Veteran withdrew his hearing request.  
Accordingly, the Board will proceed to consider the Veteran's 
appeal.  38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to service connection for 
hypertension, PTSD, bilateral hearing loss, tinnitus, and 
erectile dysfunction; special monthly compensation for 
loss of use of a creative organ; and an initial 
compensable rating for residuals of a right inguinal 
hernia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the current appeal has the Veteran been shown 
to have peripheral neuropathy of his upper extremities.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred 
in or aggravated by active service and is not due to or 
aggravated by the service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

In the present appeal, and prior to initial adjudication of the 
Veteran's claim, letters dated in March 2006 fully satisfied 
these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio at 187; and Dingess at 490.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, the Board acknowledges that the Veteran has not been 
accorded a pertinent VA examination of his upper extremities.  
However, the claims folder does contain private medical records 
dated between March and May 2007 which reflect evaluation for 
neurological deficits of the Veteran's extremities.  Importantly, 
there is no indication, on evaluation, that he has a disability 
of his upper extremities.  As these examinations are current and 
thorough and focus on the affected area, and as no competent 
evidence of record refutes the negative findings shown at those 
evaluations, the Board concludes that a remand for a VA 
examination of the Veteran's upper extremities is not required.  
See McLendon, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

Service Connection

The Veteran contends that he has peripheral neuropathy of his 
upper extremities as a result of his service-connected diabetes 
mellitus, type II.  For the reasons that follow, the Board 
concludes that service connection for peripheral neuropathy of 
the Veteran's upper extremities is not warranted.

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which holds that, when aggravation of a disease or injury 
for which service connection has not been granted is proximately 
due to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior to 
the aggravation).  

The Board has thoroughly reviewed the Veteran's claims folder and 
finds that the Veteran was diagnosed with peripheral neuropathy 
of only his lower extremities.  Indeed, during treatment for 
peripheral vascular disease, the Veteran was provided full 
physical examinations in March and May 2007.  The findings 
reflected decreased sensation in both feet, but no other focal 
deficits.  The medical history section mentioned peripheral 
neuropathy ongoing for four years, but did not indicate that the 
upper extremities were involved.  

The Board notes that the Veteran has not provided any other 
details of this claimed disability.  Aside from his claim for 
peripheral neuropathy, his subsequent Notice of Disagreement and 
Substantive Appeal do not include any mention of symptoms related 
to the upper extremities.  

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the Veteran has not reported any symptoms of his upper 
extremities.  Further, specific, competent medical examination of 
his upper extremities have not shown peripheral neuropathy.  
Simply stated, the claims folder contains no competent medical 
evidence of a diagnosis of peripheral neuropathy of the upper 
extremities at any time during the appeal period.  

Based on this evidentiary posture, the Board concludes that at no 
time during the current appeal has the Veteran been found to have 
peripheral neuropathy of his upper extremities.  As such, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for peripheral neuropathy 
of his upper extremities.  Consequently, the benefit-of-the-doubt 
rule does not apply, and this issue must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for peripheral neuropathy of 
the upper extremities, as secondary to the service-connected 
diabetes mellitus, type II, is denied.


REMAND

The Board regrets the delay caused by this remand.  However, for 
the reasons set forth below, the Board finds that further 
evidentiary development of the remainder of the Veteran's claims 
is necessary before the Board renders a final decision on these 
issues.  

First, the Veteran contends that he has hypertension as a result 
of his service-connected diabetes mellitus, type II.  The 
Veteran's private doctor submitted a February 2008 note 
indicating that the hypertension was "an independent 
comorbidity."  The note contains no rationale.  The Board notes 
that the Veteran has not been provided with a VA examination or 
medical opinion for this claim.  The Board remands for a VA 
examination and opinion to determine whether the hypertension was 
caused or aggravated by his service-connected diabetes mellitus, 
type II.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Board remands the PTSD claim for consideration of a new 
regulation.  Specifically, the regulations governing PTSD were 
recently amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 
(July 13, 2010).  This amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a veteran is related to his/her fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor-provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service.  Id.  

Here, the RO has not had the opportunity to consider the 
Veteran's PTSD claim under the new regulatory provisions in the 
first instance.  To avoid any potential prejudice, the RO must be 
given an opportunity to consider these matters again prior to the 
Board.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Additionally, the Veteran contends that he has bilateral hearing 
loss and tinnitus as a result of inservice noise exposure.  There 
is no current medical evidence regarding these disabilities.  The 
Veteran's MOS was a bridge specialist, 12C20.  According to 
recent Department of Defense guidance, the 12C series occupations 
had a moderate risk of noise exposure.  See VBA Fast Letter No. 
10-35 (Sept. 2, 2010).  The Board concludes that there is 
sufficient evidence to trigger the duty to assist and provide an 
examination and medical opinion for these claims.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran further asserts that he has erectile dysfunction as a 
result of his diabetes mellitus, type II.  He is competent to 
report such symptoms.  The Veteran has not been afforded a VA 
examination in connection with this claim.  Thus, the Board 
remands this issue for a VA examination to determine whether the 
Veteran has erectile dysfunction due to or aggravated by his 
diabetes mellitus, type II.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The issue of entitlement to a special monthly compensation due to 
loss of use of a creative organ is inextricably intertwined with 
the Veteran's claim for service connection for erectile 
dysfunction.  A remand of the loss of use issue is, therefore, 
required.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when 
a determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined, and VA is required to decide those 
issues together).

Moreover, the Board must remand the Veteran's claim for a 
compensable rating for his service-connected residuals of a right 
inguinal hernia.  The Veteran has not been provided a pertinent 
VA examination.  There is no adequate description of the 
disability in the claims file.  Thus, the Board believes that a 
VA examination of this service-connected disability is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the duty to 
assist also includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision on 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of any hypertension, 
bilateral hearing loss, tinnitus, and 
erectile dysfunction disorders that he may 
have.  The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner(s).  All indicated studies should be 
conducted, and the results reviewed before 
the examiner(s) render(s) a final opinion.  

For any hypertension or erectile dysfunction 
disorder diagnosed on examination, the 
examiner should opine as to whether any such 
disability(ies) is(are) as likely as not 
etiologically caused, or aggravated, by his 
service-connected diabetes mellitus, type II.  

For any bilateral hearing loss or tinnitus 
diagnosed on examination, the examiner should 
opine as to whether any such disability(ies) 
is(are) consistent with his in-service noise 
exposure as a bridge specialist.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiners should provide a complete 
rationale for all opinions provided. 

2.  Also, schedule the Veteran for a VA 
examination to determine the current nature 
and extent of his residuals of a right 
inguinal hernia.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

All pertinent pathology should be noted in 
the examination report.  In particular, the 
examiner should discuss any symptoms 
pertaining to any scarring associated with 
the hernia repair as well as the frequency of 
any hernia recurrences, the size of any 
recurring hernias, whether any recurring 
hernias are readily reducible, and the need 
for a truss or belt.  

3.  Then, readjudicate the claims remaining 
on appeal.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


